REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: permitting a worker at the retail sales facility to generate, via the electronic device, an alert signal including an electronic notification indicating that the product ordered by the consumer is out of stock at the retail sales facility; and transmitting the alert signal to the electronic inventory management device; wherein the electronic inventory management device includes a processor-based control unit configured to: receive, from the electronic device, the alert signal including the electronic notification indicating that the product ordered by the consumer is out of stock at the retail sales facility; generate an electronic message including an indication that the product ordered by the consumer is out of stock at the retail sales facility and including a selection option of at least one substitute product for the product ordered by the consumer; and transmit the electronic message to an electronic computing device of the consumer; and providing to the consumer the at least one substitute product accepted by the consumer.
			
      Regarding claim 9
 	Claim 9 is parallel in subject matter to the feature noted above with respect to claim 1 and is allowable for reasons similar to those provided for claim 1.  
 The most remarkable prior art of record is to Otto et al., Pugh et al., Argue et al., Ballaro et al.  
(I) US 20090125411 to Otto et al. discloses A method for querying an end user, including the steps of generating, in a processor of a specially programmed general-purpose computer, a query as to whether an item is out of stock at a retail location or missing at the retail location and transmitting the query from an interface element in the general-purpose computer to a communication network for transmission to a wireless communications device located in the retail location. In some aspects, the query includes an option for payment of the order; the method generates an offer regarding an option for gaining possession of the order and transmits the offer to the communication network; or the method determines that the order is available at another retail location, different that the first retail location, generates a notification regarding the availability at the other retail location, and transmitting the notification to the network for transmission to the wireless communications device. 

(II) US 20160171432 to Pugh et al. discloses a system and method for obtaining out-of-stock inventory. At step 848, the customer's mobile communication device 16 receives the one or more wirelessly transmitted signals, and at step 850 the processor 200 is operable to control the display 218 to display the one or more substitute products determined by the server 12 at step 516 of the process 500 or, in cases where the processor 50 was unable at step 516 to determine any suitable substitute products, to display the message indicating that no substitute products were found. In some embodiments in which the one or more signals transmitted by the server 12 at step 846 carry multiple substitute products, the processor 200 is operable at step 850 to control the display 218 to display such multiple substitute products in the form of one or more lists of substitute products. In some such embodiments, the processor 200 is further operable to control the display 218 to display the multiple substitute products in the form of a menu of selectable substitute products. In some such embodiments, the processor 200 is further operable to control the display 218 to highlight one of the substitute products, e.g., the "best" or closest match to the identified product. In any case, the processor 200 is further illustratively operable at step 850 to control the display 218 to display selectable GUI elements or fields with instructions guiding the customer to select one of the displayed substitute products in cases where multiple substitute products are displayed, to select the single displayed substitute product in cases where only a single such substitute product is displayed, or to decline selection of the one or any of the displayed substitute products. If, at step 850, only the message is displayed indicating that no substitute products were found, the processor 200 may be further operable at step 850 to display a selectable GUI element or field with instructions guiding the customer to select the GUI element or field to acknowledge the message, or may instead be operable to display the message for only a predetermined time period, and then automatically advance to step 866 or to bypass step 852 and combine steps 850 and 866.


(IV) US 8112317 to Ballaro et al. discloses a computer-implemented method operating at a server system. In response to a user request to access a first item associated with the electronic procurement system, wherein the first item is unavailable, a second available item corresponding to the first item is identified. The second available item is displayed to the user in accordance with business rules associated with the user. A purchase order is generated for the displayed item. 


It is clear from the description of Otto et al., Pugh et al., Argue et al., Ballaro et al. that the prior art does not consider the possibility of permitting a worker at the retail 

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625